Citation Nr: 1544806	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-27 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, as secondary to service-connected disability of residual fractured T-11.

2.  Entitlement to a rating in excess of 20 percent for residual fractured T-11.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Wife



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a new VA examination is necessary to fully address the current symptoms of the Veteran's service-connected back disability.  At the Board hearing, the Veteran testified that a doctor told him that it was probable that the problems he was having with his hips, including radiating pain and spasms, were related to his back disability.

The Veteran was afforded a VA examination in March 2015.  The VA examiner found the Veteran had radiculopathy, including severe intermittent pain and mild paresthesias and/or dysthesias in the right lower extremity.  The VA examiner noted there was involvement of L2/L3/L4 nerve roots on the right.  The examiner stated that the Veteran's "T-11 fracture was in the same functional and mechanical area of the back as the lumbar spine.  Therefore, the impact on the thoracic will impact the lumbar spine which is why it is a progression of the spinal . . ."  It is unclear from the VA examination report whether the Veteran's radiculopathy is related to his service-connected back disability, since the examiner appeared to state the disability impacted the Veteran's lumbar spine.  Additionally, at the August 2015 hearing, the Veteran indicated he had numbness in both legs.  As the Veteran's disability may have worsened and the March 2015 VA examination is unclear, a new VA examination is necessary to evaluate the Veteran's current back disability symptoms, including any neuropathy and radiculopathy.

In a June 2010 VA examination, a VA examiner found that the Veteran's hip condition was "unlikely to be related to in-service back condition."  However, the VA examiner did not address whether the Veteran had a hip condition that was aggravated by his service-connected back disability.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additionally, the Veteran's hip pain may be related to his complaints of neuropathy, which will be addressed in the back examination.  Therefore, the claim for entitlement to service connection for a hip disability as secondary to the service-connected back disability must also be remanded.
  
At the August 2015 hearing, the Veteran stated that he received ongoing treatment for his back at VA Medical Centers in Carrollton and Atlanta, Georgia.  The VA treatment records in the file date to March 2015.  Consequently, the Board requests the appellant's complete VA treatment records from March 2015 to present.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the appellant's VA treatment records from Carrollton and Atlanta, Georgia, from March 2015 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the file, schedule the Veteran for a VA examination to address the following:

(a) Ascertain the current severity of his service-connected residual fractured T-11.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

(b)  Address whether any radiculopathy present is related to or aggravated by his service-connected residual fractured T-11 disability.

(b)  Address whether the Veteran has a right or left hip disability that is caused or aggravated by his service-connected residual fractured T-11 disability.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a bilateral hip disability, as secondary to service-connected residual fractured T-11 and entitlement to a rating in excess of 20 percent for residual fractured T-11.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






